NOTICE OF ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, the only independent claim, recites a method for controlling a pump including the following steps:
obtaining a current flow rate of the discharged fluid according to a monitoring frequency;
obtaining an outlet equivalent diameter according to a current pressure of the discharged fluid and the current flow rate [obtained in step 1 above];
obtaining a target flow rate according to a target pressure of the discharged fluid and the outlet equivalent diameter [obtained in step 2 above];
obtaining a target frequency according to the target flow rate; and 
adjusting a frequency of the motor to the target frequency.
The prior art fails to teach or fairly suggest all of these method steps in a single control method. It is well known in the art to operate a variable frequency drive by obtaining a target frequency and adjusting a frequency to meet that target frequency. See, e.g., Yabe et al., US 2018/0291901, and Williams et al., US 2017/0002635. However, neither Yabe nor Williams teach the method steps recited for arriving at the target frequency. Obtaining/determining the parameters involved in the method above- flow rate, equivalent diameter, pressure- are also well known in the art. See the attached references in the PTO-892. However, no combination of these references would fairly suggest the present invention in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746